Name: Council Regulation (EEC) No 1463/82 of 27 May 1982 amending Regulation (EEC) No 2915/79 as regards the conditions for the entry of certain cheeses under certain tariff headings and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  EU finance
 Date Published: nan

 10 . 6. 82 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1463/82 of 27 May 1982 amending Regulation (EEC) No 2915/79 as regards the conditions for the entry of certain cheeses under certain tariff headings and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Customs Tariff ; whereas the Common Customs Tariff laid down by Regulation (EEC) No 950/68 (*), as last amended by Regulation (EEC) No 1191 /82, should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . Article 1 (2) shall be deleted. 2. Articles 7 to 1 1 shall be replaced by the following : Article 7 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1 191 /82 (4), lays down certain conditions for the entry into the Community of certain cheeses falling within heading No 04.04 of the Common Customs Tariff ; whereas, following bilateral agreements concluded under GATT with Austria and Finland, the Regulation in question should be adjusted in order to put into effect the Community's undertakings in respect of those coun ­ tries ; Whereas, moreover, changes should be made to Annex II to Regulation (EEC) No 2915/79 to take account of a judgment of the Court of Justice of 9 July 1981 (*) ; Whereas the tariff nomenclature resulting from appli ­ cation of this Regulation is used in the Common 1 . The levy on 100 kilograms of a product belonging to Group 7 shall be :  181 3 ECU in respect of the products appearing under (a) and (c) in Annex II,  9-07 ECU in respect of the products appearing under (b) in Annex II, if it is established that the products correspond to the description and, where provision is made therefor, that the applicable free-at-frontier value is complied with . 2 . The free-at-frontier value limits for the products described under (a) and (b) in Annex II shall be increased or reduced by 14 ECU for any upward or downward movement of 1 ECU per 100 kilograms of the common target price for milk. Article 8 The levy on a product belonging to Group 9 and falling within subheading 04.04 B shall be limited to 6 % of its customs value. (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . I1) OJ No L 140, 20 . 5 . 1982, p . 1 . O OJ No L 329, 24 . 12 . 1979, p . 1 . (&lt;) OJ No L 140, 20 . 5 . 1982, p . 12. O OJ No C 191 , 31 . 7. 1981 , p . 8 . ( «) OJ No L 172, 22. 7 . 1968 , p . 1 . No L 159/2 Official Journal of the European Communities 10 . 6 . 82 Article 9 products correspond to the description and, where provision is made therefor, that the applicable free ­ at-frontier value is complied with . Article 11 1 . The levy on 100 kilograms of the products belonging to Group 10 described under (d), (e) and (f) in Annex II shall be 12-09 ECU if it is established that the products correspond to the description and that the applicable free-at-frontier value is complied with . 2. The free-at-frontier value limits for the products referred to in paragraph 1 shall be increased or decreased by an amount equal to any increase or decrease in the threshold price of Cheddar. 1 . Without prejudice to paragraphs 2, 3 and 4, the levy on 100 kilograms of the products belonging to Group 1 1 shall be equal to the threshold price less :  226-34 ECU per 100 kilograms in respect of the product described under (i) in Annex II,  226-34 ECU per 100 kilograms plus a compo ­ nent to 24-18 ECU in respect of the product described under (k) in Annex II,  238-43 ECU per 100 kilograms in respect of the products described under (1) and (m) in Annex Article 10 II , 1 . Without prejudice to paragraph 2, the levy on 100 kilograms of a product belonging to Group 11 shall be equal : A. if it falls within subheading 04.04 D I a), to the sum of the following components : (a) a component equal to 80 % of the levy on the pilot product of Group 11 ; (b) a component equal to 5 % of the levy on the pilot product of Group 6 ; and (c) a component equal to 12-09 ECU ; provided the import price is not less than the amount deducted from the threshold price. The import price for the product described under (m) in Annex II must not, however, be less than 220-30 ECU per 100 kilograms. Moreover, it must be established that the products correspond to the description in Annex II . 2 . The levy on 100 kilograms of the products described under (n) in Annex II shall be 55 ECU if it is established that the products correspond to the description therein . 3 . The levy on 100 kilograms of the products described under (o) and (p) in Annex II shall be 50 ECU if it is established that the products corres ­ pond to the description therein . 4. The levy on 100 kilograms of the products described under (q) in Annex II shall be 18-13 ECU if it is established that the products correspond to the description therein .' 3 . Annexes I and II shall be replaced by Annexes I and II to this Regulation . B. if it falls within subheading 04.04 D I b), to the sum of the following components : (a) a component equal to 60 % of the levy on the pilot product of Group 11 ; (b) a component equal to 24 % of the levy on the pilot product of Group 6 ; and (c) a component equal to 12-09 ECU ; C. if it falls within subheading 04.04 D II, to the sum of the following components : (a) a component equal to the levy calculated in accordance with point B ; and (b) a component equal to 96-72 ECU ; Article 2 The Common Customs Tariff shall be amended in accordance with Annex III to this Regulation . D. if it falls within subheading 04.04 E I c) 1 , to 75 % of the levy on the pilot product ; E. if it falls within subheadings 04.04 E I c) 2 or 04.04 E II b), to the sum of the following components : (a) a component equal to the levy on the pilot product of Group 11 ; and Article 3 (b) a component equal to 96-72 ECU. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.2. However, the levy on 100 kilograms of the products described under (g) and (h) in Annex II shall be 36-27 ECU if it is established that the It shall apply from 5 July 1982. 10 . 6 . 82 Official Journal of the European Communities No L 159/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1982. For the Council The President M. HANSENNE No L 159/4 Official Journal of the European Communities 10 . 6 . 82 ANNEX I Number of group Groups of products according to the Common Customs Tariff Pilot product for each group of products 1 04.02 A I Powdered whey, obtained by the spray process, with a water content of less than 5 % by weight, in packages normally used in the trade of a net content of 25 kg or more. 2 04.02 A II a) 1 04.02 A II b) 1 04.02 B I b) 1 aa) 04.02 B I b) 2 aa) ex 23.07 B Milk powder, obtained by the spray process, with a fat content of less than 1 -5 % by weight and a water content of less than 5 % by weight, in packages normally used in the trade of a net content of 25 kg or more. 3 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 B I a) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) Milk powder, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight, in packages normally used in the trade of a net content of 25 kg or more. 4 04.02 A III a) Concentrated milk, with a fat content of 7-5 % by weight and a dry matter content of 25 % by weight, in cases or cartons of 96 tins of a net content of 170 g. 5 04.02 B II a) Concentrated milk with added sugar, with a fat content of 9 % by weight and a lactic dry matter content of 31 % by weight, in cases or cartons of 48 tins of a net content of 397 g. 6 04.01 04.02 A III b) 04.02 B II b) 04.03 Butter with a fat content of 82 % by weight, in packages normally used in the trade of a net content of 25 kg or more . 7 04.04 A Emmentaler cheese, whole, matured for three to four months with a fat content of 45 % by weight, in the dry matter, without packaging. 8 04.04 C Blue-veined cheese, whole with a fat content of 45 % by weight, dry matter, in packages normally used in the trade.  9 04.04 Ela) 04.04 B 04.04 E II a) Parmigiano Reggiano cheese, whole, matured for 18 months, with a fat content of 32 % by weight, in the dry matter, without packaging. 10 04.04 E I b) 1 Cheddar cheese, whole, matured for three months, with a fat content of 50 % by weight, in the dry matter and a water content by weight of the non-fatty matter greater than 50 % and not more than 57 % without packaging. 11 04.04 D 04.04 E I b) 2 04.04 E I c) 04.04 E II b) Whole cheese, matured for six to eight weeks, with a fat content of 45 % by weight, in the dry matter, without pack ­ aging. 12 1 7.02 A II 21.07 F I Lactose containing, in the dry state, 98-5 % by weight of the pure product, in packages normally used in the trade. 10. 6 . 82 Official Journal of the European Communities No L 159/5 ANNEX II CCT heading No Description (a) 04.04 A Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se, Appenzell, Vacherin fribourgeois and tÃ ªte de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases :  whole cheeses with rind of a free-at-frontier value per 100 kilograms net weight of 348-46 ECU or more but less than 372-64 ECU,  pieces packed in vacuum or inert gas, with rind on at at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value of not less than 372-64 ECU but less than 396-82 ECU per 100 kilograms net weight (b) 04.04 A Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se, Appenzell, Vacherin fribourgeois and tÃ ªte de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases :  whole cheeses with rind of a free-at-frontier value per 100 kilograms net weight of 372-64 ECU or more,  pieces packed in vacuum or in inert gas, with rind on at least one side of a net weight of not less than 1 kg and of a free-at-frontier value of not less than 396-82 ECU per 100 kilograms net weight,  pieces packed in vacuum or inert gas of a net weight of not more than 450 grams and of a free-at-frontier value of not less than 430-67 ECU per 100 kilograms net weight (c) 04.04 A Emmentaler, GruyÃ ¨re, Sbrinz and BergkÃ ¤se, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months :  whole cheeses with rind within an annual tariff quota of : (a) 5 000 tonnes, originating in Austria, (b) 2 950 tonnes, originating in Finland  pieces packed in vacuum or in inert gas, with rind on at at least one side, of a net weight of not less than 1 kg but less than 5 kg within an annual tariff quota of : (a) 3 000 tonnes, originating in Austria, (b) 1 350 tonnes, originating in Finland (d) 04.04 E I b) 1 Cheddar made from unpasteurized milk, of a minimum fat content of 50 % by weight in the dry matter, matured for at least nine months, of a free-at ­ frontier value per 100 kilograms net weight of not less than :  277-96 ECU in respect of whole cheeses,  296-10 ECU in respect of cheeses of a net weight of not less than 500 grams,  308-19 ECU in respect of cheeses of a net weight of less than 500 grams within an annual tariff quota of 3 250 tonnes for 1981 and 1982 (e) 04.04 E I b) 1 Whole Cheddar cheeses of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months and of a free-at-frontier value of not less than 271-92 ECU per 100 kilograms net weight, within an annual tariff quota of 9 000 tonnes No L 159/6 Official Journal of the European Communities 10 . 6. 82 CCT heading No Description (f) 04.04 E I b) 1 04.04 E I b) 2  Cheddar,  Other cheeses falling within subheading 04.04 E I b) 2 for processing, of a free-at-frontier value of not less than 247-74 ECU per 100 kilograms net weight, within an annual tariff quota of 3 500 tonnes (g) 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a free-at-frontier value of not less than 243 ECU per 100 kilograms net weight and of a fat content, by weight, in the dry matter, not exceeding 56 % (h) 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale and of a fat content, by weight, in the dry matter, not exceeding 56 % within an annual tariff quota of : (a) 3 700 tonnes, originating in Austria, (b) 500 tonnes, originating in Finland (i) 04.04 E I b) 2 Tilsit and ButterkÃ ¤se, of a fat content, by weight, in the dry matter, not exceeding 48 % (k) 04.04 E I b) 2 Tilsit and ButterkÃ ¤se, of a fat content, by weight, in the dry matter, exceeding 48 % (1) 04.04 E I b) 2 Kashkaval (m) 04.04 E I b) 2 Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheep or goatskin bottles (n) 04.04 E I b) 2 Tilsit, not pressed, matured for at least one month, and ButterkÃ ¤se, within an annual tariff quota of 1 500 tonnes, originating in Austria (o) 04.04 C 04.04 E I b) 2  Blue-veined cheese, not grated or powdered,  Edam of a fat content, by weight, in the dry matter, exceeding 40 % but not exceeding 48 % , in whole cheeses of a net weight not exceeding 350 g (known as 'GeheimratskÃ ¤se') within an annual tariff quota of 800 tonnes, originating in Austria (p) 04.04 E I b) 2 Cheeses known as 'Feta ' and 'Kefalotyri ', made of cow's milk, of a fat content, by weight, in the dry matter, not exceeding 48 % , within an annual tariff quota of 150 tonnes, originating in Austria (q) 04.04 E I b) 2 Finlandia of a minimum fat content of 45 % by weight in the dry matter, matured for at least 100 days , in rectangular blocks of a net weight of not less than 30 kg, within an annual tariff quota of 2 900 tonnes, originating in Finland 10. 6 . 82 Official Journal of the European Communities No L 159/7 ANNEX III Amendments to the Common Customs Tariff 1 . Additional Notes 4, 5, 6 and 7 to Chapter 4 are deleted. No 8 becomes No 4. 2. The text of heading No 04.04 is replaced by the following : Rate of duty Heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 04.04 Cheese and curd : A. Emmentaler, GruyÃ ¨re , Sbrinz, BergkÃ ¤se , Appenzell, Vacherin fribourgeois and tÃ ªte de moine, not grated or powdered 23 (L) (b) B. Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely ground herbs (a) 23 (L) (c) 12 C. Blue-veined cheese, not grated or powdered 23 (L)  D. Processed cheese, not grated or powdered, of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : a) Not exceeding 48 % b) Exceeding 48 % II . Exceeding 36 % 23 (L) 23 (L) 23 (L)  E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter : a) Not exceeding 47 % 23 (L)  b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar 2. Other 23 (L) 23 (L) (d) (e) (e) c) Exceeding 72 % : 1 . In immediate packings of a net capacity not exceeding 500 g 2. Other 23 (L) 23 (L)  II . Other : a) Grated or powdered b) Other 23 (L) 23 (L)  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) See Annex. (c) The levy cannot exceed 6 % of the customs value. No L 159/8 Official Journal of the European Communities 10 . 6. 82 (d) Within the limit of an annual tariff quota of 9 000 tonnes to be granted by the competent authorities, a rate of 12-09 ECU per 100 kilograms net weight is provided for whole Cheddar cheeses of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months and of a free-at-frontier value of not less than 208-53 ECU per 100 kg net weight. For these purposes 'whole cheeses' means : 1 . cheeses of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg. 2. cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more. The minimum values shall be automatically adjusted to take account of changes in the factors determining the formation of Cheddar prices in the Community. This adjustment shall be by way of an increase or decrease equal to that of the threshold price of Cheddar in the Community. Furthermore, entry under this quota shall be subject to conditions to be determined by the competent authorities. (e) Within the limit of an annual tariff quota of 3 500 tonnes to be granted by the competent authorities, a rate of 12-09 ECU per 100 kg net weight is provided for Cheddar of subheading 04.04 E I b) 1 and other cheeses of subheading 04.04 E I b) 2 of a free-at-frontier value of net less than 184-35 ECU per 100 kg net weight, for processing. The minimum values shall be automatically adjusted to take account of changes in the factors determining the formation of Cheddar prices in the Community. This adjustment shall be by way of an increase or decrease equal to that of the threshold price of Cheddar in the Community. Furthermore, entry under this quota and verification of the end use shall be subject to conditions to be determined by the competent authorities . 3. The text of subheading 04.04 A of the Annex to the Common Customs Tariff is replaced by the following : Heading No Description Rate of conventional duty 04.04 Cheese and curd ex A. Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se and Appenzell, not grated or powdered :  Of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months (a) :  Whole cheeses (b) of a free-at-frontier value per 100 kg net weight of :  Not less than 141-45 ECU but less than 171-37 ECU (excluding Appenzell) (c) (d) 24-18 ECU per 100 kg net weight  Not less than 171-37 ECU (excluding BergkÃ ¤se) (c) 9-07 ECU per 100 kg net weight  Pieces packed in vacuum or in inert gas :  With rind on at least one side, of a net weight :  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 165-63 ECU but less than 205-52 ECU per 100 kg net weight (other than Appenzell) (c) (d) 24-18 ECU per 100 kg net weight  Not less than 1 kg and of a free-at-frontier value of not less than 205-52 ECU per 100 kg net weight (other than BergkÃ ¤se) (c) 9-07 ECU per 100 kg net weight  Other, of a net weight of not more than 450 g and of a free-at ­ frontier value of not less than 229-70 ECU per 100 kg net weight (other than BergkÃ ¤se) (c) (e) 9-07 ECU per 100 kg net weight (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 10 . 6. 82 Official Journal of the European Communities No L 159/9 (b) The expression 'whole cheeses shall be taken to apply to whole cheeses of the following net weights :  Emmentaler : not less than 60 kg but not more than 1 30 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkase : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg. (c) The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the forma ­ tion of prices for Emmentaler in the Community. Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community. (d) The Community reserves the right to reduce customs duties autonomously from 24-18 ECU to 18-13 ECU subject to an increase of 6-05 ECU in the value limits. (e) Vacuum-packed pieces of a net weight of not more than 450 g qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  country of manufacture .